C. D. Ponce. Acometimiento y agresión, simple.
Alegados como únicos errores en esta apelación que el juez sentenciador erró en la apreciación de la prueba y que la misma no es congruente con la acusación, y apareciendo que la evidencia es contradictoria y que el conflicto fué resuelto *957en contra del acnsado sin que se advierta pasión, prejuicio o parcialidad, y no existiendo la incongruencia alegada, toda vez que el propio perjudicado declara que recibió una pedrada por detrás y que el acusado le dió en un brazo un golpe con un palo, se declaró sin lugar el recurso y se con-firmó la sentencia apelada.
El Juez Asociado Sr. Hutchison no intervino.